

Exhibit 10.27a
 
SELECTIVE INSURANCE GROUP, INC.
NON-EMPLOYEE DIRECTORS’ DEFERRED COMPENSATION PLAN


AMENDMENT NO. 1


THIS AMENDMENT No. 1 is made by Selective Insurance Group, Inc. (the “Company”)
to the Selective Insurance Group, Inc. Non-Employee Directors’ Deferred
Compensation Plan (the “Plan”).
 
WITNESSETH:
WHEREAS, the Company established the Plan, effective as of May 1, 2010, to
permit non-employee directors of the Company to elect from year to year: (i) to
receive their annual retainer in the form of cash or Company stock; and/or (ii)
to defer receipt of all or a portion of their compensation received as a
non-employee director, whether payable in cash or Company stock; and
 
WHEREAS, the Company wishes to amend the Plan, effective with respect to
director compensation earned in periods commencing on or after January 1, 2011,
to change the definition of “Director Payment Date,” to specify the date on
which deferred director compensation amounts will be credited to a participant’s
notional account, to formalize the accelerated payment of all unpaid deferred
compensation amounts upon a participant’s death, and to reflect certain
provisions of Section 409A of the Internal Revenue Code of 1986, as amended; and
 
WHEREAS, the Company may amend the Plan at any time in writing pursuant to
Section 12(a) thereof;


NOW, THEREFORE, the Company hereby amends the Plan as set forth below, effective
with respect to director compensation earned in periods commencing on or after
January 1, 2011.

 
 

--------------------------------------------------------------------------------

 

1.            Section 2(l) is hereby deleted in its entirety and replaced with
the following:


(l)           “Director Payment Date” shall mean the date in each calendar
quarter that is the second business day following the release of the Company’s
financial results for the previous quarter or year, as applicable


2.            Section 2 is amended by adding a new paragraph (q) thereto as
follows, and by relettering all subsequent paragraphs of Section 2:
 
(q)           “Specified Employee” shall mean a “specified employee,” as defined
in Code Section 409A(a)(2)(B)(i) and Treasury Regulations Section 1.409A-1(i),
of the Company.  The determination of whether a Participant is a Specified
Employee shall be made by the Administrator from time to time.


3.            Section 3(b) is hereby amended by deleting the last sentence
thereof and replacing it with the following:
 
Except to the extent the Non-Employee Director has elected to defer receipt of
any portion of the Annual Retainer to be paid in Company Stock, such shares of
Common Stock shall be issued to the Non-Employee Director on or before the
earlier of the 90th day following the applicable Director Payment Date and the
last day of the calendar year in which the Director Payment Date falls.


4.            Section 3(c) is hereby amended by deleting the last sentence
thereof and replacing it with the following:
 
Except to the extent the Non-Employee Director has elected to defer receipt of
any portion of the Annual Retainer to be paid in cash, such cash shall be paid
to the Non-Employee Director on or before the earlier of the 90th day following
the applicable Director Payment Date and the last day of the calendar year in
which the Director Payment Date falls.


5.            Section 4 is hereby amended by adding a new paragraph (d) thereto
as follows:
 
(d)           Acceleration of Payment Upon Death.  Notwithstanding anything in
this Section 4 or in Sections 5 and 6 to the contrary, with respect to Director
Compensation earned on or after January 1, 2011, upon the death of a Participant
at any time, all shares of Company Stock and cash, if any, deferred by the
Participant under the Plan, plus any cash dividend equivalents and accrued
interest, shall be issued or paid to the Participant’s Beneficiary on the
sixtieth (60th) day following the Participant’s death.
 
 
2

--------------------------------------------------------------------------------

 
 
6.             Section 8 is hereby deleted in its entirety and replaced with the
following:
 
An Account shall be established on the books and records of the Company for each
Participant who elects to defer the receipt of shares of Company Stock and/or
cash under the Plan.  All shares of Company Stock and cash deferred by a
Participant shall be credited to the Participant’s Account as of the date on
which such Company Stock or cash would have been issued or paid to the
Non-Employee Director absent an election to defer.


7.            Section 12(e) is amended by adding the following text to the end
thereof:
 
Notwithstanding anything in this Plan to the contrary, except where a
Participant incurs a Separation from Service by reason of death, no distribution
of a Participant’s Account shall be made upon the Participant’s Separation from
Service if he is a Specified Employee as of the date of his Separation from
Service until the first business day of the seventh month after the date of the
Specified Employee’s Separation from Service (or, if earlier, upon the date of
his death).  On such date, any amounts that would otherwise have been paid to
the Participant during the period between the Participant’s Separation from
Service and such date shall be aggregated and, after adjustment pursuant to
Section 9 for dividend equivalents and notional interest during the period of
the delay, shall be paid in full to the Participant, and any succeeding payments
shall continue as scheduled.


IN WITNESS WHEREOF, this Amendment No. 1 is hereby executed on this 10th day of
December, 2010.
 

 
SELECTIVE INSURANCE GROUP, INC.
           
By: 
/s/ Michael H. Lanza
     
Name:  Michael H. Lanza
     
Title:  Executive Vice President and General Counsel
 

 
 
3

--------------------------------------------------------------------------------

 
 